           Case 1:19-cv-05053-JMF Document 68 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED SADAT,                                                        :
                                                                       :
                                    Plaintiff,                         :     19-CV-5053 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
STATE UNIVERSITY OF NEW YORK UPSTATE                                   :
MEDICAL UNIVERSITY et al.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the circumstances surrounding COVID-19, the Court will not hold the
upcoming conference in this case in person. Counsel should submit their joint status letter on
ECF no later than this Thursday, July 16, 2020, the contents of which are described in the Case
Management Plan and Scheduling Order. ECF No. 42. Notwithstanding the indefinite stay on
discovery, see ECF No. 66, the Court is inclined to hold the upcoming conference by telephone
to determine what, if anything, the Court can do to move this case along. In their joint letter,
however, the parties should indicate whether they can do without a conference altogether and
also propose ways to resolve this matter (such as through mediation or referral to the magistrate
judge for settlement) in light of the current pandemic.

        After reviewing the parties’ joint status letter, the Court will issue an order indicating
whether the conference is cancelled and addressing any other relevant deadlines and information.
If a conference is held, it will be by telephone, albeit perhaps at a different time. To that end, if
counsel believe that a conference would be appropriate, they should indicate in their joint status
letter dates and times during the week of the currently scheduled conference that they would be
available for a telephone conference. In either case, counsel should review and comply with the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: July 13, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
